DISSENTING OPINION
Garrett, Judge:
I recognize the binding authority of the Mandel and Aujffmordí & Go. cases, cited in the majority opinion, where the language of the statute and the facts are the same as were there involved, but those cases do not seem to me to be controlling here, nor do I make the same deduction from the legislative history as that made by the majority.
The record in this case is replete with uncontradicted testimony to the effect that the cloth at issue could not have been woven without weaving the selvage along with it, and that to weave the selvage two harnesses in addition to the seven used in weaving the actual body of the fabric were required.
Paragraph 906 of the Tariff Act of 1930 lays an additional duty upon cloth woven with more than seven harnesses. It amounts to a levy of duty upon the manner of weaving. It, therefore, seems to me that, since the cloth part cannot be woven without at the same time weaving the selvage part, the logical conclusion was reached by the trial court.